F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 17 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


IVAN COMMODORE STAMPS,

          Petitioner - Appellant,

v.                                                      No. 02-1143
                                                     D.C. No. 02-Z-233
FOURTH JUDICIAL DISTRICT OF                            (D. Colorado)
THE STATE OF COLORADO;
ATTORNEY GENERAL OF THE
STATE OF COLORADO,

          Respondents - Appellees.




                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Ivan Stamps is before this court seeking a certificate of

appealability (“COA”) so he can appeal the district court’s dismissal of the

habeas petition he filed pursuant to 28 U.S.C. § 2254.        See 28 U.S.C. §

2253(c)(1)(A) (providing that no appeal may be taken from the denial of a § 2254

petition unless the petitioner first obtains a COA). Stamps is not entitled to a

COA unless he makes “a substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2). Stamps also seeks to proceed        in forma pauperis on

appeal.

       In his § 2254 petition, Stamps challenged the imposition of a mandatory

parole period as part of the sentence he received after his felony conviction.

Stamps claimed the mandatory parole provision violates the separation of powers

doctrine, constitutes double jeopardy, and denies him due process of law. The

district court rejected the issues raised by Stamps on their merits and denied the §

2254 petition. Stamps raises the same issues in his application for a COA and

appellate brief.

       This court has reviewed Stamps’ application for a COA, his appellate brief,

and the entire record on appeal. That    de novo review clearly demonstrates the

district court’s dismissal of Stamps’ § 2254 petition is not deserving of further

proceedings or subject to a different resolution on appeal.        See Slack v.

McDaniel , 529 U.S. 473, 483-84 (2000). Therefore, he has not demonstrated the


                                            -2-
denial of a constitutional right. Accordingly, this court   denies Stamps’ request

for a COA for substantially those reasons set forth in the district court’s order

dated March 11, 2002, and      dismisses this appeal. Stamps’ application to proceed

in forma pauperis on appeal is denied . All remaining pending motions are

denied .

                                          ENTERED FOR THE COURT



                                          Michael R. Murphy
                                          Circuit Judge




                                            -3-